Citation Nr: 1043090	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether partial vacatur is warranted of the July 14, 2008 
decision of the Board of Veterans' Appeals on the issue of 
whether there was clear and unmistakable error (CUE) in a May 23, 
1997 rating decision.

2.  Whether there was CUE in a May 23, 1997 rating decision 
denying service connection for a gastrointestinal disability, to 
include irritable bowel syndrome (IBS).  

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a gastrointestinal disability, 
to include IBS.  

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to an initial rating in excess of 10 percent for 
internal derangement of the right knee with a lateral meniscal 
tear, occasional locking, and post-operative residuals of a 
biceps femoris tendon repair from January 31, 1996 to September 
11, 1997, from November 1, 1997 to July 11, 2005, and from 
September 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1992 to January 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that denied service connection for a chronic 
gastrointestinal disability to include IBS.  

The matter was most recently before the Board in July 2008.  In 
the decision below, the Board partially vacates the July 2008 
decision on the issue of whether there was CUE in a May 23, 1997 
rating decision denying service connection for a gastrointestinal 
disability, to include IBS.  (The Board's July 2008 decision 
denial of an earlier effective date than September 12, 1997 for 
service connection for a surgical scar of the right knee 
associated with internal derangement of the right knee, a lateral 
meniscal tear, occasional locking, and post-operative residuals 
of a biceps femoris tendon repair, is not vacated.)

In this decision, the Board will address on the merits whether 
there was CUE as though the July 14, 2008 Board decision on this 
issue had never been issued.

The Veteran testified at a Board hearing at the RO in July 2007 
before a Veterans Law Judge.  A copy of the transcript of that 
hearing has been associated with the record on appeal.  
Unfortunately, the Veterans Law Judge who held the July 2007 
hearing is no longer employed by the Board.  The Veteran was 
contacted in August 2010, at which point he was notified that he 
had the right to a new hearing.  He indicated that he did not 
want another Board hearing, and that he is assured that the 
Veterans Law Judge has all of the evidence necessary to make a 
proper decision on the issue.

The issues of whether new and material evidence has been received 
to reopen service connection for a gastrointestinal disability, 
service connection for hemorrhoids, and increased rating for 
internal derangement of the right knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a July 14, 2008 decision, the Board determined that there 
was no CUE in the rating decision of May 23, 1997 denying service 
connection for a gastrointestinal disability, to include IBS.

2.  Evidence pertinent to the appeal decided in the July 14, 2008 
Board decision was received and associated with the Veteran's 
claims file on or about July 31, 2008, after issuance of the July 
14, 2008 Board decision.

3.  In a decision dated May 23, 1997, the RO denied service 
connection for a gastrointestinal disability, to include IBS; the 
Veteran did not file a timely notice of disagreement regarding 
that decision.

4.  At the time of the May 23, 1997 RO decision, the hand written 
note on an April 1996 VA examination report was not before the VA 
adjudicator.  

5.  The correct facts, as they were known at the time, were 
considered by the RO on May 23, 1997.

6.  The law was correctly applied in the May 23, 1997 RO 
decision.

7.  The outcome of the May 23, 1997 RO decision would not have 
been manifestly different but for consideration of the additional 
evidence of the hand written note on an April 1996 VA examination 
report. 


CONCLUSIONS OF LAW

1.  Partial vacatur of the Board's July 14, 2008 decision 
determining that there was no CUE in the rating decision of May 
23, 1997 denying service connection for a gastrointestinal 
disability, to include IBS, is warranted.  38 U.S.C.A. §§ 
7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 

2.  The May 23, 1997 RO decision denying service connection for a 
gastrointestinal disability, to include IBS, was not based on 
CUE.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur 

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on its own motion, when a claimant has been 
denied due process of law or has been granted benefits based on 
false or fraudulent evidence.  38 C.F.R. § 20.904.  For the 
reasons discussed below, the July 2008 Board decision is vacated. 
 
A review of the record discloses that subsequent to the Board's 
July 2008 decision, pertinent medical records that predated the 
Board's decision, and which the Board was unaware of, were 
associated with the record.  Specifically, VA received an April 
1996 VA examination report that contained a hand written note by 
the examiner.  The hand written note was absent in the previous 
copy contained in the Veteran's folder.    
 
Here, the Board finds that its consideration of the Veteran's 
claim of CUE in a May 23, 1997 rating decision denying service 
connection for a gastrointestinal disability, to include IBS, in 
July 2008 was based on an incomplete record, and the Veteran was 
therefore not afforded full due process of law.  Accordingly, the 
Board vacates the July 14, 2008, decision determining that there 
was no CUE in the rating decision of May 23, 1997 denying service 
connection for a gastrointestinal disability, to include IBS. 
 
In view of the Board's order vacating its July 14, 2008 decision 
as regards to the claim of CUE in a May 23, 1997 rating decision 
denying service connection for a gastrointestinal disability, to 
include IBS, the Board will address the issue of CUE on the 
merits as though the July 14, 2008 Board decision had never been 
issued. 

CUE in Denial of Service Connection in the May 1997 Rating 
Decision 

As a preliminary matter, the Board finds that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to this motion as 
a matter of law.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no applicability to claims of 
clear and unmistakable error in prior Board decisions, and that 
VA's duties to notify and assist contained in the VCAA are not 
applicable to such motions.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001.

The Veteran contends that a May 1997 rating decision that denied 
service connection for a gastrointestinal disability, to include 
IBS, should be revised or reversed due to CUE.  He contends that 
the evidence of record at the time of the May 1997 rating 
decision did not contain a complete copy of the April 1996 VA 
examination report.  He contends that the additional statement 
contained in the complete copy of the report shows a current 
diagnosis and, therefore, constitutes CUE.

A review of the record shows that a claim for service connection 
for a gastrointestinal disability, to include IBS, was originally 
denied by the RO in May 1997.  The Veteran was informed of the 
decision in a June 1997 notification letter.  Because the Veteran 
did not file a notice of disagreement regarding the May 1997 
decision within one year from the date of the notification of the 
rating decision to appeal the denial of the claim, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).
 
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a). 
 
There is a presumption of validity to otherwise final decisions, 
and, in the face of a claim of error, the presumption is even 
stronger.  Martin v. Gray, 142 U.S. 236 (1891); Sullivan v. 
Blackburn, 804 F.2d 885 (5th Cir. 1986).  "Clear and 
unmistakable error" is a very specific and rare kind of error, 
of fact or law, that is undebatable, and when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different, but for the error.  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).  In order to find CUE, it must be 
determined (1) that either the facts known at the time were not 
before the adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and the 
law that existed at the time the decision was made, and (3) that, 
had the error not been made, the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi,   3 Vet. App. 310, 313-14 (1992) (en banc)). 
 
In a CUE claim, "[t]he claimant, in short, must assert more than 
a disagreement as to how the facts were weighed or evaluated."  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim 
of CUE to be reasonably raised, the claimant must provide some 
degree of specificity as to what the error is, and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the error would have 
manifestly changed the outcome at the time it was made.  Bustos 
v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. 
at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, at 43-44.  Moreover, VA's breach of a duty 
to assist cannot form the basis for a claim of CUE.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 
 
Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran has raised a claim of CUE in the May 1997 RO rating 
decision, contending that, because the May 1997 rating decision 
was made with a digital copy of the April 1996 VA examination and 
that the original copy was not received until after the July 14, 
2008 decision, there was somehow factual error in the May 1997 
rating decision.  

At the time of the May 23, 1997 RO decision, the hand written 
note on an April 1996 VA examination report was not before the VA 
adjudicator.  Nevertheless, the Board finds that the correct 
facts, as they were known at the time, were considered by the RO 
on May 23, 1997.  As explained below, the hand written not on the 
April 1996 VA examination report was not in fact evidence of a 
current diagnosis of disability, but was only a history of 
symptoms, a fact that the RO in the May 1997 rating decision 
correctly found. 

In addition, the Board finds that the law was correctly applied 
in the May 23, 1997 RO decision.  The RO denied service 
connection for a gastrointestinal disability, to include IBS, 
based on a lack of a current diagnosis.  Because there was in 
fact no competent evidence of current diagnosis of 
gastrointestinal disability, to include IBS, of record at the 
time of the May 1997 rating decision, the RO correctly made such 
finding of no current diagnosis and denied service connection for 
gastrointestinal disability, to include IBS. 

The RO addressed the April 1996 VA examination noting a history 
of frequent episodes of diarrhea during the past four years with 
some lower abdominal pain, however no symptoms at present.  The 
additional evidence in the form of the hand written note on an 
April 1996 VA examination report constituted more evidence of 
this same fact of history of symptoms.  The May 1997 rating 
decision also cited a normal abdominal examination with no 
current disability identified during the April 1996 VA 
examination.  The May 1997 rating decision went on to state that 
post-service medical evidence failed to show the presence of any 
current gastrointestinal disability.  

Even with the additional evidence of the hand written note on an 
April 1996 VA examination report, the evidence of record at the 
time of the May 1997 RO rating decision does not meet any prong 
of the CUE analysis.  The correct facts, though not all the 
evidence, were before the RO at the time of the May 1997 rating 
decision, resulting in no error of fact because the additional 
evidence still did not show a diagnosed disability.   

The United States Court of Appeals for Veterans Claims of has 
indicated that, in the absence of proof of a present disability, 
there can be no valid claim for service connection; an 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease or injury while on 
active service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

In his assertions of CUE, the Veteran focuses on the clinical 
impression noted at the end of the April 1996 report.  The report 
of record at the time of the May 1997 rating decision noted a 
"history of symptoms compatible with functional irritable bowel 
syndrome with duration during the past four years."  In the copy 
of the April 1996 examination report received after the May 1997 
decision, the words "intermittent mild to moderate symptoms" 
follows that statement as a handwritten note.    

In this case, the Board finds that a different result would not 
have ensued if the RO had considered the handwritten statement in 
its analysis.  Even with the additional statement, the evidence 
still does not show a current disability or diagnosis.  The note 
indicates symptomatology, not a diagnosis.  Additionally, as it 
is written with the impression of a history of symptoms, read in 
the context of the report, the statement only describes the 
Veteran's history of symptoms.  This history of symptoms, not a 
diagnosis, is shown by the entirety of the examination report.  
At the time of the April 1996 examination, physical examination 
revealed no abnormalities.  The Veteran reported a history of 
rather frequent episodes of diarrhea during the previous four 
years.  The examiner notes that these episodes appear to be 
stress related.  He also noted no symptoms at the current time.  
Based on the lack of findings of IBS during the examination and 
the Veteran's report of no current symptoms, the Board finds that 
the handwritten note describes only the Veteran's prior symptoms 
and is not a current diagnosis of a disability.

Although the Veteran contends that the statement "intermittent 
mild to moderate symptoms" indicates a current diagnosis, for 
the reasons indicated, the Board finds that other more likely 
interpretations exist.  Given that it is not absolutely clear 
that a different result would have ensued without the accepted 
error, the error cannot be considered clear and unmistakable.  As 
such, the May 23, 1997 rating decision denying service connection 
for a gastrointestinal disability, to include IBS should not be 
reversed or revised based on CUE.


ORDER

The claim of CUE in a May 23, 1997 RO decision denying service 
connection for a gastrointestinal disability, to include IBS, is 
denied.


REMAND

The Board acknowledges that the Veteran's claims file has been at 
the Court and the Board during the pendency of the appeal 
addressed above, not allowing the RO to fully develop the issues 
of new and material evidence for service connection for a 
gastrointestinal disability, service connection for hemorrhoids, 
and increased rating for internal derangement of the right knee.  
However, to ensure complete adjudication on all the Veteran's 
outstanding claims, the Board is remanding these issues to the RO 
for further development and complete adjudication. 

With respect to the issue of whether new and material evidence 
has been received to reopen service connection for a 
gastrointestinal disability, to include IBS, reopening was denied 
in an October 2009 rating decision.  The Veteran submitted a 
notice of disagreement regarding this decision in October 2009.  
The RO has not had the opportunity to issue a Statement of the 
Case regarding the issue.  As such, the Board is required to 
return the claim for the RO to issue a Statement of the Case, and 
to give the Veteran an opportunity to perfect an appeal of such 
issue by submitting a timely Substantive Appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

With respect to the issue of service connection for hemorrhoids, 
in the January 2010 substantive appeal the Veteran requested a 
hearing before the Board at a local VA office (Travel Board 
hearing).  The Veteran has not been scheduled for a hearing 
regarding this issue.  Therefore, a remand is necessary to 
schedule the Veteran for a Travel Board hearing.

With respect to the issue of increased rating for internal 
derangement of the right knee, a July 2008 Board decision 
remanded the issue to afford the Veteran a VA examination.  The 
Board acknowledges that according to VACOLS a VA examination 
appears to have been scheduled for December 2010.   However, to 
ensure compliance with the July 2008 remand, the Board must 
remand the case again.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the issues of whether new and material evidence has 
been received to reopen service connection for a gastrointestinal 
disability, service connection for hemorrhoids, and increased 
rating for internal derangement of the right knee are REMANDED 
for the following action:

1.  The RO/AMC should issue the Veteran a 
Statement of the Case addressing the issue of 
whether new and material evidence has been 
received to reopen a claim of service 
connection for a gastrointestinal disability, 
to include IBS.  The Veteran and his 
representative should be clearly advised of 
the time in which he has to file a 
Substantive Appeal if he wants to continue an 
appeal with respect to this matter.

2.  Schedule the Veteran for a Travel Board 
hearing at the RO to provide the Veteran with 
an opportunity to present testimony regarding 
his claim of service connection for 
hemorrhoids.  Once the hearing is conducted, 
or in the event the Veteran cancels his 
hearing request or otherwise fails to report 
for the hearing, the case should be returned 
to the Board.

3.  The Board should ensure that the Veteran 
is afforded a VA orthopedic or joints 
examination in order to ascertain the nature 
and etiology of his service-connected 
internal derangement of his right knee with a 
lateral meniscal tear, occasional locking, 
and post-operative residuals of a biceps 
femoris tendon repair.  The relevant evidence 
in the claims folder should be furnished to 
the examiner for use in the study of this 
case and his/her report of such examination 
should indicate whether the claims folder was 
received and reviewed. 

Such examination should entail a review of 
the relevant lay history and medical and x-
ray evidence in the claims file, as well as 
the conduct of a comprehensive physical 
examination and any tests that are deemed 
necessary to evaluate the current severity of 
the disability at issue.  Range of motion 
studies should be undertaken, and the 
examiner should be asked to note any 
additional limitation of motion of the right 
knee due to pain or flare-ups of pain, 
supported by objective findings, or any 
additional limitation of motion due to 
weakness, excess fatigability, 
incoordination, or any other symptom or 
abnormal objective finding.  

4.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if the Veteran 
is entitled to an initial disability rating 
for internal derangement of the right knee in 
excess of 10 percent.  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
should be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


